 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        NUJUD MURIBY,
 8                            Plaintiff,
 9           v.                                        C18-1477 TSZ
10      WELLS FARGO BANK N.A.; and                     MINUTE ORDER
        EXPERIAN INFORMATION
11      SOLUTIONS, INC.,
12                            Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:

             (1)    Pursuant to the stipulation between plaintiff Nujud Muriby and defendant
15
     Wells Fargo Bank N.A. (“Wells Fargo”), docket no. 10, the deadline for Wells Fargo to
     file a responsive pleading or motion is EXTENDED to December 14, 2018.
16
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 29th day of November, 2018.

19
                                                     William M. McCool
20                                                   Clerk

21                                                   s/Karen Dews
                                                     Deputy Clerk
22

23

     MINUTE ORDER - 1
